DETAILED ACTION
	This Office action is in response to the communication filed on 09/01/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in China on July 12, 2018 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because it is drawn to a readable storage medium which does not fit within recognized categories of statutory subject matter. Specifically, the instant specification does not explicitly limit the claimed readable storage medium to be a statutory subject matter.  Regarding, “Subject Matter Eligibility of Computer Readable Medium,” the USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). 
The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01 and In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0148394 A1 by Gao et al. (“Gao”) in view of U.S. Patent 5,337,068 by Stewart et al.  (“Stewart.”)
Regarding claim 1, Gao teaches a multi-region backlight control system (Fig. 2), comprising 
a color liquid crystal display screen (Fig. 2, liquid crystal display panel 50), 
a non-color display screen (Fig. 2, [0038], optical processing board 20 had a light valve circuit capable of controlling light penetration is arranged on a transparent substrate, the light valve circuit is used for controlling the on and off of the light emitted from the static plane backlight source to the liquid crystal display panel), 
a first driver ([0047], LCD panel 50 integrates a TCON (Timer Control Register). The TCON is used for converting the SOC picture signals into working voltages, working signals and/or timing sequence signals needed by the liquid crystal display panel), 
a second driver (Fig. 2, backlight source signal processing circuit 10; [0036]),
 a constant backlight source (Fig. 2, static plane backlight source 40), and a main controller (Fig. 2; [0036], system on a chip); 
wherein the color liquid crystal display screen and the non-color liquid crystal display screen are sequentially fixed on the constant backlight source ([0038], optical processing board 20 controlled on and off of the light emitted from the static plane backlight source into the liquid crystal display panel), the non-color liquid crystal display screen is disposed between the color liquid crystal display screen and the constant backlight source ([0038], wherein the transparent substrate of the backlight source signal processing circuit is arranged between a static plane backlight source 40 and a liquid crystal display panel 50), and 
the main controller is respectively connected with the first driver, the second driver and the constant backlight source (Fig. 2; [0048], an SOC which is connected with the backlight source signal processing circuit 10 and the TCON respectively and static plane backlight source 40),
the first driver is electrically connected with the color liquid crystal display screen ([0047], LCD panel 50 integrates a TCON (Timer Control Register). The TCON is used for converting the SOC picture signals into working voltages, working signals and/or timing sequence signals needed by the liquid crystal display panel), and the second driver is electrically connected with the non-color liquid crystal display screen ([0038], optical processing board 20 controlled on and off of the light emitted from the static plane backlight source); 
in response to receiving an image signal, the main controller is configured to process the image signal to obtain image data, the main controller is configured to send the image data to the first driver and the second driver synchronously and control the constant backlight source to be turned on ([0048] and [0039], an SOC which is connected with the backlight source signal processing circuit 10 and the TCON respectively, and is used for providing SOC picture signals for the backlight source signal processing circuit 10 and the TCON for which 10 blocked or emitted light from an active static plane backlight source); 
the first driver is configured to convert the received image data into a display signal and drive the color liquid crystal display screen to output a display image based on the display signal ([0014]-[0018], the SOC picture signals include RGB signals and provides the SOC to the TCON into working voltages, signals and timing signals needed by the liquid crystal display a final picture); the second driver is configured to convert the received image data into a control signal and drive the non-color display screen to adjust light transmittance of each pixel of the non-color display screen based on the control signal ([0013]-[0014] and [0037]-[0038] backlight source signal processing circuit 10 converts the SOC picture signals into light and dark signals used to control a light valve at a position corresponding to the light signals to be in an on state, and a light valve at a  position corresponding to the dark signals to be in an off state controlling light transmittance each position is a pixel unit and a pixel unit corresponds to one light signal or one dark signal). 

However, Gao does not teach the light valves were liquid crystal light valves and the non-color display screen was a non-color liquid crystal display screen. 
In the analogous art of display devices, Stewart teaches in a typical monochrome application, a matrix of LCDs, each occupying the area of one pixel, are constructed with integral thin film transistors (TFTs). The TFTs are individually addressed by circuitry external to the display device. When a TFT is addressed, it opens its associated LCD light valve allowing the back-light to pass through that pixel position in the array. When a pattern of LCD light valves is energized, an image is displayed on the LCD matrix. A display of the type described above is generally referred to as an LCD display. When the TFTs in an LCD display are controlled to only partially open their respective light valves, the image may include greyscale information similar to Gao’s optical processing board (Stewart Col 2, lines 20-42). It would have been obvious before the effective filing date of the invention to have used liquid crystal light valves and a monochrome LCD application as taught by Stewart. One having ordinary skill in the art would have been motivated to use the most commonly used light valve that produce light-weight, compact, relatively high contrast display panels (Stewart Col 2, lines 20-42). 

Regarding claim 2, Gao of the combination of references further teaches the multi-region backlight control system according to claim 1, wherein the main controller comprises a signal decoder ([0050], The signal decoder is part of the backlight source signal processing unit where it decodes SOC picture signals), a display signal unit ([0055], The display signal unit is part of the backlight source signal processing unit where RGB signals are obtained), a signal encoder ([0055], The signal encoder is part of the backlight source signal processing unit where the RGB signals are converted), an image collector ([0038], The image collector is part of the optical processing board 20 where light and dark signals are collected and received from the converted RGB signals) , a signal processor ([0038], The signal processor is part of the optical processing board where the light and dark signals are converted on and off states of the light value) and a signal outputter ([0038], The signal outputter is part of the optical processing board 20 where the light valves are controlled by the on and off signals); the signal decoder, the display signal unit, the signal encoder and the first driver are connected in sequence; the display signal unit, the image collector, the signal processor, the signal outputter and the second driver are connected in sequence ([0050], The signal decoder, display signal unit and the signal encoder are part of the backlight source signal processing unit and the image collector, signal processor, and signal outputter are part of the optical processing board). 


Regarding claim 4, Gao teaches a multi-region backlight control method, applied to a television comprising a multi-region backlight control system (Fig. 2), wherein the multi-region backlight control system comprises 
a color liquid crystal display screen (Fig. 2, liquid crystal display panel 50), 
a non-color display screen (Fig. 2, [0038], optical processing board 20 had a light valve circuit capable of controlling light penetration is arranged on a transparent substrate, the light valve circuit is used for controlling the on and off of the light emitted from the static plane backlight source to the liquid crystal display panel), 
a first driver ([0047], LCD panel 50 integrates a TCON (Timer Control Register). The TCON is used for converting the SOC picture signals into working voltages, working signals and/or timing sequence signals needed by the liquid crystal display panel), 
a second driver (Fig. 2, backlight source signal processing circuit 10; [0036]),
 a constant backlight source (Fig. 2, static plane backlight source 40), and a main controller (Fig. 2; [0036], system on a chip); 
the color liquid crystal display screen and the non-color liquid crystal display screen are sequentially fixed on the constant backlight source ([0038], optical processing board 20 controlled on and off of the light emitted from the static plane backlight source into the liquid crystal display panel), the non-color liquid crystal display screen is disposed between the color liquid crystal display screen and the constant backlight source ([0038], wherein the transparent substrate of the backlight source signal processing circuit is arranged between a static plane backlight source 40 and a liquid crystal display panel 50), and 
the main controller is respectively connected with the first driver, the second driver and the constant backlight source (Fig. 2; [0048], an SOC which is connected with the backlight source signal processing circuit 10 and the TCON respectively and static plane backlight source 40),
the first driver is electrically connected with the color liquid crystal display screen ([0047], LCD panel 50 integrates a TCON (Timer Control Register). The TCON is used for converting the SOC picture signals into working voltages, working signals and/or timing sequence signals needed by the liquid crystal display panel), and the second driver is electrically connected with the non-color liquid crystal display screen ([0038], optical processing board 20 controlled on and off of the light emitted from the static plane backlight source); 
in response to receiving an image signal, processing, by the main controller the image signal to obtain image data, sending, by the main controller, the image data to the first driver and the second driver synchronously and controlling, by the main controller, the constant backlight source to be turned on ([0048] and [0039], an SOC which is connected with the backlight source signal processing circuit 10 and the TCON respectively, and is used for providing SOC picture signals for the backlight source signal processing circuit 10 and the TCON for which 10 blocked or emitted light from an active static plane backlight source);
converting, by the first driver, the received image data into a display signal and driving, by the first driver, the color liquid crystal display screen to output a display image based on the display signal ([0014]-[0018], the SOC picture signals include RGB signals and provides the SOC to the TCON into working voltages, signals and timing signals needed by the liquid crystal display a final picture); converting, by the second driver, the received image data into a control signal and driving, by the second driver, the non-color display screen to adjust light transmittance of each pixel of the non-color display screen based on the control signal ([0013]-[0014] and [0037]-[0038] backlight source signal processing circuit 10 converts the SOC picture signals into light and dark signals used to control a light valve at a position corresponding to the light signals to be in an on state, and a light valve at a  position corresponding to the dark signals to be in an off state controlling light transmittance each position is a pixel unit and a pixel unit corresponds to one light signal or one dark signal). 
However, Gao does not teach the light valves were liquid crystal light valves and the non-color display screen was a non-color liquid crystal display screen. 
In the analogous art of display devices, Stewart teaches in a typical monochrome application, a matrix of LCDs, each occupying the area of one pixel, are constructed with integral thin film transistors (TFTs). The TFTs are individually addressed by circuitry external to the display device. When a TFT is addressed, it opens its associated LCD light valve allowing the back-light to pass through that pixel position in the array. When a pattern of LCD light valves is energized, an image is displayed on the LCD matrix. A display of the type described above is generally referred to as an LCD display. When the TFTs in an LCD display are controlled to only partially open their respective light valves, the image may include greyscale information similar to Gao’s optical processing board (Stewart Col 2, lines 20-42). It would have been obvious before the effective filing date of the invention to have used liquid crystal light valves and a monochrome LCD application as taught by Stewart. One having ordinary skill in the art would have been motivated to use the most commonly used light valve that produce light-weight, compact, relatively high contrast display panels (Stewart Col 2, lines 20-42). 

Regarding claim 5, Gao of the combination of references further teaches multi-region backlight control method according to claim 4, wherein the main controller comprises a signal decoder ([0050], The signal decoder is part of the backlight source signal processing unit where it decodes SOC picture signals), a display signal unit ([0055], The display signal unit is part of the backlight source signal processing unit where RGB signals are obtained), a signal encoder ([0055], The signal encoder is part of the backlight source signal processing unit where the RGB signals are converted), the signal decoder, the display signal unit, the signal encoder and the first driver are connected in sequence ([0050], The signal decoder, display signal unit and the signal encoder are part of the backlight source signal processing unit); 
wherein the step of in response to receiving an image signal, processing, by the main controller, the image signal to obtain image data, sending, by the main controller, the image data to the first driver and the second driver synchronously comprises: in response to receiving the image signal, decoding, by the signal decoder, the image signal to obtain image information  ([0050], The signal decoder is part of the backlight source signal processing unit where it decodes SOC picture signals; processing, by the display signal unit, the received image information to obtain the image data; sending, by the display signal unit, the image data to the signal encoder and the second driver ([0055], The display signal unit is part of the backlight source signal processing unit where RGB signals are obtained); and encoding, by the signal encoder, the received image data according to an output signal standard to obtain an encoding result, and outputting, by the signal encoder, the encoding result to the first driver ([0055] and [0038], The signal encoder is part of the backlight source signal processing unit where the RGB signals are converted and based on that, light was transmitted to LCD 50 for display).

Regarding claim 6, Gao of the combination of references further teaches multi-region backlight control method according to claim 4, wherein the main controller comprises an image collector ([0038], The image collector is part of the optical processing board 20 where light and dark signals are collected and received from the converted RGB signals), a signal processor ([0038], The signal processor is part of the optical processing board where the light and dark signals are converted on and off states of the light value) and a signal outputter ([0038], The signal outputter is part of the optical processing board 20 where the light valves are controlled by the on and off signals); the display signal unit, the image collector, the signal processor, the signal outputter and the second driver are connected in sequence ([0050], The image collector, signal processor, and signal outputter are part of the optical processing board), 
wherein the step of converting, by the second driver, the received image data into a control signal, and driving, by the second driver, the non-color liquid crystal display screen to adjust light transmittance based on the control signal comprises: subsequent to collecting the image data sent by the display signal unit, sending, by the image collector, the image data to the signal processor ([0038], The image collector is part of the optical processing board 20 where light and dark signals are collected and received from the converted RGB signals); optimizing and adjusting, by the signal processor, the received image data to obtain an adjustment result; sending, by the signal processor, the adjustment result to the signal outputter, processing, by the signal outputter, the adjustment result to obtain a first processing result ([0038], The signal processor is part of the optical processing board where the light and dark signals are converted on and off states of the light valve adjustments), and sending, by the signal outputter, the first processing result to the second driver ; and subsequent to receiving the first processing result, converting, by the second driver, the first processing result into the control signal ([0038], The signal outputter is part of the optical processing board 20 where the light valves are controlled by the on and off signals), and driving, by the second driver, the non-color liquid crystal display screen to adjust the light transmittance based on the control signal  ([0038], light and dark signals used to control a light valve at a position corresponding to the light signals to be in an on state, and a light valve at a  position corresponding to the dark signals to be in an off state controlling light transmittance).
Regarding claim 7, Gao in view of Stewart renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.

Regarding claim 12, Gao teaches a television ([0003], mainstream liquid crystal television), comprising: a processor (Fig. 2, processing units shown), and a multi-region backlight control program operable on the processor), the multi-region backlight control program, when executed by the processor, implements the following steps (Figs. 2-3):
in response to receiving an image signal, the main controller (Fig. 2, SOC) is configured to process the image signal to obtain image data, the main controller is configured to send the image data to the first driver (Fig. 2, TCON) and the second driver (Fig. 2, backlight source signal processing circuit) synchronously and control the constant backlight source to be turned on ([0048] and [0039], an SOC which is connected with the backlight source signal processing circuit 10 and the TCON respectively, and is used for providing SOC picture image signals for the backlight source signal processing circuit 10 and the TCON for which 10 blocked or emitted light from an active static plane backlight source); 
converting, by the first driver, i the received image data into a display signal and driving, by the first driver,  the color liquid crystal display screen to output a display image based on the display signal ([0014]-[0018], the SOC picture signals include RGB signals and provides the SOC to the TCON into working voltages, signals and timing signals needed by the liquid crystal display a final picture); and converting, by the second driver, the received image data into a control signal and driving, by the second driver,  the non-color display screen to adjust light transmittance of each pixel of the non-color display screen based on the control signal ([0013]-[0014] and [0037]-[0038] backlight source signal processing circuit 10 converts the SOC picture signals into light and dark signals used to control a light valve at a position corresponding to the light signals to be in an on state, and a light valve at a position corresponding to the dark signals to be in an off state controlling light transmittance each position is a pixel unit and a pixel unit corresponds to one light signal or one dark signal). 
However, Gao does not teach the light valves were liquid crystal light valves and the non-color display screen was a non-color liquid crystal display screen and a memory storing the program. 
In the analogous art of display devices, Stewart teaches in a typical monochrome application, a matrix of LCDs, each occupying the area of one pixel, are constructed with integral thin film transistors (TFTs). The TFTs are individually addressed by circuitry external to the display device. When a TFT is addressed, it opens its associated LCD light valve allowing the back-light to pass through that pixel position in the array. When a pattern of LCD light valves is energized, an image is displayed on the LCD matrix. A display of the type described above is generally referred to as an LCD display. When the TFTs in an LCD display are controlled to only partially open their respective light valves, the image may include greyscale information similar to Gao’s optical processing board. The LCD display had a digital memory having enough storage location sufficient to hold a frame of video information such as the information provided by Gao’s system on a chip (Stewart Col 2, lines 20-42 and Col 5, lines 20-26). It would have been obvious before the effective filing date of the invention to have used liquid crystal light valves and a monochrome LCD application as taught by Stewart. One having ordinary skill in the art would have been motivated to use the most commonly used light valve that produce light-weight, compact, relatively high contrast display panels (Stewart Col 2, lines 20-42). 
Regarding claim 13, Gao in view of Stewart renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 14, Gao in view of Stewart renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 15, Gao in view of Stewart renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.
Regarding claim 20, Gao of the combination of references teaches a readable storage medium, wherein a multi-region backlight control program is stored on the readable storage medium, the multi-region backlight control program, when executed by a processor, cause the processor to implement the multi-region backlight control method according to claim 4.
In the analogous art of display devices, Stewart teaches in a typical monochrome application, a matrix of LCDs, each occupying the area of one pixel, are constructed with integral thin film transistors (TFTs). The TFTs are individually addressed by circuitry external to the display device. When a TFT is addressed, it opens its associated LCD light valve allowing the back-light to pass through that pixel position in the array. When a pattern of LCD light valves is energized, an image is displayed on the LCD matrix. A display of the type described above is generally referred to as an LCD display. When the TFTs in an LCD display are controlled to only partially open their respective light valves, the image may include greyscale information similar to Gao’s optical processing board. The LCD display had a digital memory having enough storage location sufficient to hold a frame of video information such as the information provided by Gao’s system on a chip (Stewart Col 2, lines 20-42 and Col 5, lines 20-26). It would have been obvious before the effective filing date of the invention to have used liquid crystal light valves and a monochrome LCD application as taught by Stewart. One having ordinary skill in the art would have been motivated to use the most commonly used light valve that produce light-weight, compact, relatively high contrast display panels (Stewart Col 2, lines 20-42). 


Claims 3, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0148394 A1 by Gaoin view of U.S. Patent 5,337,068 by Stewart, and further in view of Foreign Patent Publication CN 1987565 A by Zhanwei. 
Regarding claim 3, Gao in view of Stewart does not teach the multi-region backlight control system according to claim 2, further comprising a light sensor, wherein the main controller further comprises an interface; the light sensor is connected with the interface, and the interface is connected with the signal processor; the light sensor is configured to detect change of ambient light around a television to obtain detection data, and the light sensor is configured to send the detection data to the signal processor through the interface; the signal processor is configured to process the detection data after receiving the detection data.
In the analogous art of LCD display devices, Zhanwei teaches that liquid crystal displays are light, thin, little and are used in TVs. When the brightness of the external environment changes, the LCDs of the prior art cannot respond and adjust the backlight automatically. This causes visual discomfort to the user. An optical sensor was arranged within the non-display interface of the display panel to detect ambient light brightness and controlled the backlight circuit according to the result of the detection (Zhanwei Page 3, Background technology, first paragraphs 1 and 3 and Summary of the invention, paragraphs 1-4). It would have been obvious before the effective filing date to have detected and adjusted automatically for ambient light in Gao’s LCD display panel. One of ordinary skill in the art would have been motivated to have adjusted for external environment changes to prevent visual discomfort to the user (Zhanwei Page 3, Background technology, first paragraphs 1 and 3 and Summary of the invention, paragraphs 1-4).

Regarding claim 8, Gao of the combination of references further teaches multi-region backlight control method according to claim 7, wherein the step of sending, by the signal processor, the adjustment result to the signal outputter, processing, by the signal outputter, the adjustment result to obtain a first processing result, and sending, by the signal outputter, the first processing result to the second driver comprises:
sending, by the signal processor, the adjustment result to the signal outputter, processing, by the signal outputter, the adjustment result to obtain the first processing result, and sending, by the signal outputter, the first processing result to the second driver ([0038], The signal processor is part of the optical processing board where the light and dark signals are converted on and off states of the light valve adjustments. The signal outputter is part of the optical processing board 20 where the light valves are controlled by the on and off signals).
However, Gao does not teach saving, by the signal encoder, image data of a previous frame, optimizing and adjusting, by the signal processor, the image data to obtain the adjustment result. 
In the analogous art of LCD display devices, Zhanwei teaches that liquid crystal displays are light, thin, little and are used in TVs. When the brightness of the external environment changes, the LCDs of the prior art cannot respond and adjust the backlight automatically. This causes visual discomfort to the user. An optical sensor was arranged within the non-display interface of the display panel to detect ambient light brightness and controlled the backlight circuit according to the result of the detection. The ambient light signal was sent to an intensity circuit to judge the brightness of the outside light, and according to this result, the backlight circuit regulated and optimized the backlight illumination, and the adjustment was fed back to the intensity circuit (results of previous frame). (Zhanwei Page 3, Background technology, first paragraphs 1 and 3 and Summary of the invention, paragraphs 1-4). It would have been obvious before the effective filing date to have detected and adjusted automatically for ambient light in Gao’s LCD display panel. One of ordinary skill in the art would have been motivated to have adjusted for external environment changes to prevent visual discomfort to the user (Zhanwei Page 3, Background technology, first paragraphs 1 and 3 and Summary of the invention, paragraphs 1-4).

Regarding claim 9, Gao of the combination of references further teaches the multi-region backlight control method according to claim 5, 
sending, by the signal outputter, the second processing result to the second driver; and 
subsequent to receiving the second processing result, converting, by the second driver, the second processing result into the control signal, and driving, by the second driver, the non-color liquid crystal display screen to adjust the light transmittance based on the control signal  ([0038], The signal processor is part of the optical processing board where the light and dark signals are converted on and off states of the light valve adjustments. The signal outputter is part of the optical processing board 20 where the light valves are controlled by the on and off signals sent by the signal processor).
Gao does not teach wherein the multi-region backlight control system further comprises a light sensor, and the main controller further comprises an interface; the light sensor is connected with the interface, and the interface is connected with the signal processor; wherein the step of converting, by the second driver, the received image data into a control signal, and driving, by the second driver, the non-color liquid crystal display screen to adjust light transmittance based on the control signal comprises: detecting, by the light sensor, change of ambient light around a television to obtain detection data, and sending, by the light sensor, the detection data to the signal processor through the interface; 
subsequent to receiving the detection data, dynamically compensating and adjusting, by the signal processor, the adjustment result to obtain a compensation signal; sending, by the signal processor, the compensation signal to the signal outputter, processing, by the signal outputter, the compensation signal to obtain a second processing result.
In the analogous art of LCD display devices, Zhanwei teaches that liquid crystal displays are light, thin, little and are used in TVs. When the brightness of the external environment changes, the LCDs of the prior art cannot respond and adjust the backlight automatically. This causes visual discomfort to the user. An optical sensor was arranged within the non-display interface of the display panel to detect ambient light brightness and controlled the backlight circuit according to the result of the detection. The ambient light signal was sent to an intensity circuit to judge the brightness of the outside light, and according to this result, the backlight circuit regulated the backlight illumination, and the adjustment was fed back to the intensity circuit (results of previous frame) and this feedback in subsequent calculations helped create a dynamic and stable brightness. (Zhanwei Page 3, Background technology, first paragraphs 1 and 3 and Summary of the invention, paragraphs 1-4 and Page 4, Embodiment, last two paragraphs). It would have been obvious before the effective filing date to have detected and adjusted automatically for ambient light in Gao’s LCD display panel. One of ordinary skill in the art would have been motivated to have adjusted for external environment changes to prevent visual discomfort to the user (Zhanwei Page 3, Background technology, first paragraphs 1 and 3 and Summary of the invention, paragraphs 1-4).
Regarding claim 10, Gao in view of Stewart and Zhanwei renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above.
Regarding claim 11, Gao in view of Stewart and Zhanwei renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above.
Regarding claim 16, Gao in view of Stewart and Zhanwei renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above.
Regarding claim 17, Gao in view of Stewart and Zhanwei renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above.
Regarding claim 18, Gao in view of Stewart and Zhanwei renders obvious the claim limitations in consideration of the grounds of rejection of claim 10 above.
Regarding claim 19, Gao in view of Stewart and Zhanwei renders obvious the claim limitations in consideration of the grounds of rejection of claim 11 above.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621